Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application Claims 1-2, 4, 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-15 (Now Patented Claims 1, 5-10 & 11) of copending Application No. 17/069,929, Now U.S. Patent No. 11,336,405 (reference application, amendment filed 03/07/22). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claim 1 merely broadens the scope of the copending claim 1 by eliminating “comprising a pilot symbol, and comprising a plurality of guard symbols surrounding the pilot symbol, wherein the two-dimensional time-frequency grid is derived from a two- dimensional grid in a delay-Doppler plane having a delay dimension and a Doppler dimension, perform an inverse symplectic Fourier transform on the received data frame, wherein the inverse symplectic Fourier transform is performed for the points on the two-dimensional grid in the delay-Doppler plane corresponding to the pilot symbol and a subset of the plurality of guard symbols, 17/069,929p 2/9determine a spreading function of a channel that is used for the communication based on the pilot symbol of the previously received data frame, wherein the spreading function is determined using a result of the inverse symplectic Fourier transform…based on an estimated self-interference of the plurality of communication modes, and wherein the processor is configured to estimate the self-interference based on the pilot symbol and the plurality of guard symbol of a previously received data frame” from the copending claim 1 and rephrasing “transceiver” (copending claim 1) as ---transceiver module---(application claim 1) , and “processor”(copending claim 1) as ---processing module---(application claim 1).   Likewise, Application Claims 2, 4, 12-15 merely broaden the scope of the copending claims 9-15, respectively.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to eliminate or/and rephrase limitations/elements to broaden the claimed language as long as the limitations or/and elements under different names would perform the same function.  It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before {In re Karlson, 136 USPQ 184 (CCPA)} and Omission of a reference’s element whose function is not needed would be obvious to one skilled in the art {Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969)}. 

Application Claims 1, 3-7 & 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 10 & 12-13 of copending Application No. 17/069,968Final  (reference application, amendment filed 03/21/22). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims 1 & 4 merely broaden the scope of the copending claim 1 by rephrasing “transceiver” (copending claim 1) as ---transceiver module---(application claim 1) , and “processor”(copending claim 1) as ---processing module---(application claim 1).   Likewise, Application Claims 3, 5-7 & 11-14 merely broaden the scope of the copending claims 3-7, 10, 12-14, respectively, and further eliminating “default” from copending claim 9, “initially…default” from copending claim 13.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to eliminate or/and rephrase limitations/elements to broaden the claimed language as long as the limitations or/and elements under different names would perform the same function.  It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before {In re Karlson, 136 USPQ 184 (CCPA)} and Omission of a reference’s element whose function is not needed would be obvious to one skilled in the art {Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969)}.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application Claims 1-3, 5-7 & 9-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 5-14 of copending Application No. 17/069,947AP  (reference application, amendment filed 11/30/21). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claim 1 merely broadens the scope of the copending claim 1 by eliminating “wherein the processor receives a data frame from the further wireless communication device via the transceiver processes the received data frame using matched filters that are based on two or more communication modes of a plurality of communication modes…based a result of the processing” from copending claim 1 and rephrasing “transceiver” (copending claim 1) as ---transceiver module---(application claim 1) , and “processor”(copending claim 1) as ---processing module---(application claim 1).   Likewise, Application Claims 2-3, 5-7 & 9-14 merely broaden the scope of the copending claims 5-14, respectively.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to eliminate or/and rephrase limitations/elements to broaden the claimed language as long as the limitations or/and elements under different names would perform the same function.  It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before {In re Karlson, 136 USPQ 184 (CCPA)} and Omission of a reference’s element whose function is not needed would be obvious to one skilled in the art {Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969)}.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application Claims 1, 3-4 & 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 11-14 & 15 of copending Application No. 17/069,935=  (reference application, amendment filed 05/02/22). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims 1, 14 & 15 merely broaden the scope of the copending claim 1 by eliminating “negotiate a communication mode of the plurality of communication modes to select for a future communication between the wireless communication device and the further wireless communication device with the further wireless communication device, 17/069,935p 2/11receive information about a communication mode to select for a future communication between the wireless communication device and the further wireless communication device from the further wireless communication device, and examine the information about the communication mode to select for the future communication based on an examination criterion, and select the communication mode for the future communication with the further wireless communication device if the examination criterion is fulfilled, and transmit a response to the further wireless communication if the examination criterion is no fulfilled, the response comprising information about an alternative communication mode to select for the future communication” from copending claims 1, 14 & 15 and rephrasing “transceiver” (copending claim 1) as ---transceiver module---(application claim 1) , and “processor”(copending claim 1) as ---processing module---(application claim 1).   Likewise, Application Claims 3-4 & 12-15 merely broaden the scope of the copending claims 11, 3, 12-15, respectively.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to eliminate or/and rephrase limitations/elements to broaden the claimed language as long as the limitations or/and elements under different names would perform the same function.  It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before {In re Karlson, 136 USPQ 184 (CCPA)} and Omission of a reference’s element whose function is not needed would be obvious to one skilled in the art {Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969)}.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
~Noted that this Copending Application 17/069,935 was allowed and yet published with a patent number. Therefore, a Terminal Disclaimer for this Copending Application 17/069,935 is required to overcome this rejection as set forth as above.

Allowable Subject Matter






Claims 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 8=. The prior art fails to teach the apparatus according to claim 5, wherein the plurality of communication modes comprises at least one communication mode defining a combination of a frequency dimension resolution {M-frequency} and a time dimension resolution {N-time} wherein M≤N and 4M≥N or wherein M≥N and M≤4N.


Response to Arguments








Applicant's arguments filed 5-19-22 have been fully considered but they are not persuasive. 
A/. With respect to Obviousness Double Patenting rejections, applicant indicated to hold the provisional double patenting rejection in abeyance until all other rejections and issues in the present application are cleared
-In reply, some of the provisional double patenting rejections where the copending applications have granted (e.g. Copending Application No. 17/069, 935 was granted and yet published with a patent number; and copending application 17/069,929 was granted and published with a patent number 11,336,405).  Therefore, the provisional rejection of copending application 17/069,929 has been elevated to an obviousness double patenting rejection over U.S. Patent No. 11,336,405.  Hence, all previous obviousness double patenting rejections as repeated as set forth as above with a change of copending application 17/069,929 is now U.S. Patent No. 11,336,405. In other words, obviousness double patenting rejections stand.

B/.  With respect to 102 rejection, applicant argued that Parron does not define a combination of a frequency dimension resolution and a time dimension resolution of the two-dimensional gird in the time-frequency plane {remarks: pages 6-8}.
-In reply, applicant’s argument is found persuasive.  Therefore, previous 102 rejections are withdrawn.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pfadler (US 11,245,463 B2, same assignee) discloses systems comprising wireless communication devices, and to an apparatus, a method and a computer program for a wireless communication device. The apparatus comprises a transceiver module for transmitting and receiving wireless transmissions. The apparatus comprises a processing module that is configured to control the transceiver module. The processing module is configured to communicate with a further wireless communication device via the transceiver module. The communication with the further wireless communication device is based on a transmission of data frames between the wireless communication device and the further wireless communication device. Each data frame is based on a two-dimensional grid in a time-frequency plane having a time dimension resolution and a frequency dimension resolution. The two-dimensional time-frequency grid is derived from a two-dimensional grid in a delay-Doppler plane having a delay dimension and a Doppler dimension. The processing module is configured to perform equalization on received data frames. The equalization is performed using a minimum mean square equalizer. The minimum mean square equalizer comprises a term to compensate for self-interference {Claims 1-13}.

Hadani (US 2018/0262306 A1) discloses an Orthogonal Time Frequency Space Modulation (OTFS) modulation scheme achieving multiple access by multiplexing multiple signals at the transmitter-side performs allocation of transmission resources to a first signal and a second signal, combining and converting to a transmission format via OTFS modulation and transmitting the signal over a communication channel. At the receiver, multiplexed signals are recovered using orthogonality property of the basis functions used for the multiplexing at the transmitter {Figs.17 & 19}.

Takashi (CN 102687549 A) discloses under the condition does not obtain resource allocation information, determining available communication area of the base station apparatus for allocating resources in a base unit (resource block). Therefore, the base station device comprising: an RF section 4 for receiving device and between the other base station and the other one base station device wireless connection of the terminal device of the communication signal, synchronous processing unit 5b. it executes for processing synchronized with the other one base station device of, and measurement processing section 5d, which determines the power of each resource block of the communication signal received by the RF part 4, and based on the power, determining whether the resource block can be used in the base station apparatus of the communication area in {Figs.17 & 22}.
 
Li (CN 101409921 B) discloses a wireless communication system in a channel and signal transmission parameter joint distributing method, mainly comprising the following steps: (1) the terminal side measuring downlink channel characteristics determined according to the resource block and downlink interference characteristics; (2) terminal reporting to the base station according to the downlink channel characteristic resource block and interference characteristics determined, or determined according to the resource block of the uplink link transmission characteristic and bandwidth request, (3) base station based on lower/uplink business requirements, system resource state according to the resource block determined channel and interference characteristics. determining a new set of lower/uplink sub channel and a transmission parameter associated with it for the terminal, (4) the new channel assignment command to the terminal. The method claimed by the invention for allocating wireless resources and determining transmission parameter according to user business requirement and system channel conditions can greatly optimize the system performance and efficiency {Fig.1}.

Ashrafi (WO 2016022689 A1) discloses a method for multiple access communications over a communications link involves receiving a plurality of data streams from a plurality of data sources. The plurality of data streams are grouped into a plurality of groups. Orthogonal frequency division multiplexing (OFDM) processing is applied to each of the plurality of groups. Each of the plurality of groups uses a same combination of frequency and time slot combinations in the OFDM processing. A different orthogonal function is applied to each of the OFDM processed groups to uniquely identify each of the OFDM processed group from each other and the orthogonal function processed groups are transmitted over the communications link {Fig.17}.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464